       Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MARCELLUS ROWE,

         Plaintiff,                               CIVIL ACTION FILE NO.

V.

METROPOLITAN ATLANTA                              JURY TRIAL DEMANDED
RAPID TRANSIT AUTHORITY.

         Defendant.


                                   COMPLAINT

        COMES NOW Plaintiff, Marcellus Rowe, by and through undersigned

counsel, The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint,

against Defendant, Metropolitan Atlanta Rapid Transit Authority (“MARTA”),

stating as follows:

                         I. JURISDICTION AND VENUE

1. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over

     Count 1 of this Complaint, which arises out of the Americans with Disabilities

     Act, 42 U.S.C. § 12101 et seq. (“ADA”).

2. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over

     Count 2 of this Complaint, which arises out of the Family and Medical Leave

     Act of 1993, 29 U.S.C. § 2601, et seq. (“FMLA”).

                                          1
     Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 2 of 16




3. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over

   Count 3 of this Complaint, which arises out of the Fair Labor Standards Act, 29

   U.S.C. § 201 et seq. (“FLSA”).

4. This Court has supplemental jurisdiction pursuant to 28 U.S. Code § 1367 over

   Count 4 of this Complaint, which is a breach of contract claim.

5. This Court has personal jurisdiction over the parties because a substantial

   portion of the employment practices described herein were committed within

   DeKalb County, GA, and Defendant is a resident of the State of Georgia.

6. Plaintiff exhausted all administrative remedies in this matter. Dismissal and

   Notice of Rights, Ex. 1.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                    II. PARTIES

8. Plaintiff is a citizen of the United States and a resident of DeKalb County, GA.

9. Defendant is a corporation registered to conduct business in the State of

   Georgia.

10.The majority of the events pleaded herein occurred at the work site of 2424

   Piedmont Road NE, Atlanta, GA 30324.

11.Defendant MARTA may be served through its registered agent, Elizabeth M.

   O'Neill, at 2424 Piedmont Road NE, Atlanta, Georgia 30324.

12.Defendant is subject to the requirements of the laws enumerated in the


                                         2
     Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 3 of 16




   Jurisdiction and Venue section of this Complaint.

                         III. FACTUAL ALLEGATIONS

13.Plaintiff began working for Defendant in July 2011.

14.During all times relevant to this Complaint, Defendant classified Plaintiff as an

   employee.

15.Plaintiff did not work for Defendant in an administrative capacity.

16.Plaintiff did not work for Defendant in a professional capacity.

17.From October 2015 to November 26, 2019, Plaintiff was employed as a

   Schedule Distribution Clerk.

18.As part of his job duties, Plaintiff was required to drive a non-revenue MARTA

   vehicle to different MARTA stations and replenish scheduling information at

   the necessary booths.

19.In 2018, Plaintiff was diagnosed with migraines and tension headaches.

20.Due to his migraines and tension headaches, Plaintiff was approved by

   Defendant for intermittent FMLA leave.

21.Plaintiff’s FMLA leave was renewed on or around May 17, 2019.

22.On or about September 13, 2019, Plaintiff was driving his non-revenue MARTA

   vehicle to a scheduled destination.

23.While traveling to his destination, an errant driver damaged Plaintiff’s car by

   entering Plaintiff’s lane and sideswiping his car.


                                          3
     Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 4 of 16




24.Plaintiff immediately reported this accident to MARTA and the DeKalb County

   Police Department.

25.The DeKalb County Police Department found that the Plaintiff bore no fault for

   the accident.

26.Despite following protocol and not being at fault for the accident, on or around

   September 20, 2019, Plaintiff’s driving privileges were suspended indefinitely.

27.Though Plaintiff was no longer permitted to drive a MARTA vehicle, he

   continued to complete his daily work duties through other means.

28.On or around October 15, 2019, Plaintiff was hailed into a meeting by the

   Supervisor of Transit Information Services, Darlene Biagas.

29.Ms. Biagas informed Plaintiff that he would not be paid his overtime wages

   unless he could provide further explanation of his work tasks the day of the

   board meeting.

30.Following this meeting, Plaintiff filed a FLSA complaint with the United States

   Department of Labor on October 31, 2019, alleging he was not paid any wages

   past the 37.5 hours he worked each week.

31.Plaintiff’s FLSA complaint was settled on or around November 8, 2019.

32.The Department of Labor determined that Plaintiff was not paid properly for his

   hours and Plaintiff should be paid for his hours worked.

33.To date, Plaintiff has not been paid the compensation owed to him based upon


                                         4
     Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 5 of 16




   the Department of Labor decision.

34.On or around November 15, 2019, Plaintiff’s renewed intermittent FMLA leave

   was approved through May 5, 2020.

35.On or around November 25, 2019, Plaintiff took intermittent FMLA leave and

   left work early due to experiencing a migraine headache.

36.Before Plaintiff went on leave, Plaintiff received a message from Ms. Biagas

   that Special Projects and Analysis Manager Richard Wallace wanted to have a

   meeting with Plaintiff.

37.Due to the severity of his condition, Plaintiff emailed Mr. Wallace         and

   requested that the meeting be rescheduled.

38.Mr. Wallace told Plaintiff that he would not reschedule.

39.Plaintiff attempted to check his email later the same day to see if Mr. Wallace

   contacted him.

40.Plaintiff could not access his email.

41.On November 26, 2019, Plaintiff called Ms. Biagas before his shift started in an

   attempt to inform her that he would be absent from work due to taking FMLA

   leave.

42.Ms. Biagas did not answer or return Plaintiff’s phone call.

43.Later in the day on November 26, 2019, Plaintiff received a letter from

   Defendant terminating his employment.


                                           5
     Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 6 of 16




44.The letter states that Plaintiff was terminated for inability to perform his

   essential duties because of the indefinite suspension of his driving privileges.

45.Plaintiff summarily denies the allegations made by Defendant.

                            IV. CLAIMS FOR RELIEF

                       COUNT I - ADA DISCRIMINATION

46.Plaintiff incorporates by reference paragraphs 1-45 of his Complaint as if fully

   set forth herein.

47.Plaintiff was qualified for the position at issue. Paras. 13-18.

48.Plaintiff is a qualified individual with a disability. Para. 20.

49.Defendant was aware of Plaintiff’s disabling condition. Paras. 20.

50.Plaintiff suffered the adverse action of termination. Para. 43.

51.The circumstances of Plaintiff’s termination serve as evidence that the adverse

   action was discriminatory on the basis of Plaintiff’s disability. See paras.

   13-44.

                       COUNT II - FMLA RETALIATION

52.Plaintiff incorporates by reference Paragraphs 1-51 of his Complaint as if fully

   set forth herein.

53.Plaintiff was eligible for FMLA leave. Paras. 13-18.

54.Plaintiff engaged in protected activity under the FMLA when he applied and

   was approved for FMLA leave. Para. 20.


                                           6
     Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 7 of 16




55.Plaintiff engaged in protected activity under the FMLA when he renewed his

   FMLA application. Paras. 20, 34.

56.Plaintiff suffered a materially adverse employment action under the FMLA

   when he was terminated from his employment. Para. 43.

57.The timing of the protected activity and adverse action infer causation, as does

   Defendant’s reasoning for Plaintiff’s termination. Paras. 34-44.

58.Defendant’s business reason for Plaintiff’s termination is pretextual. Paras.

   34-44.

                       COUNT III - FLSA RETALIATION

59.Plaintiff reasserts and incorporates Paragraphs 1-58 of this Complaint as if fully

   set forth herein.

60.Defendant is an employer under the FLSA. Para. 14.

61.Plaintiff was a non-exempt employee of Defendant under the FLSA. Para.

   13-18.

62.Plaintiff engaged in protected activity under the FLSA when he filed a

   complaint with the Department of Labor and received a determination. Paras.

   30-33.

63.Plaintiff suffered a materially adverse employment action under the FLSA when

   he was terminated from his employment. Para. 43.

64.The timing of the protected activity and adverse action infer causation, as does


                                         7
     Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 8 of 16




   Defendant’s reasoning for Plaintiff’s termination. Paras. 30-44.

65.Defendant’s business reason for Plaintiff’s termination is pretextual. Paras.

   34-44.

                       COUNT IV - BREACH OF CONTRACT

66.Plaintiff reasserts and incorporates Paragraphs 1-65 of this Complaint as if fully

   set forth herein.

67.Plaintiff and Defendant had a binding contract through the FLSA to pay

   Plaintiff wages he worked past 37.5 hours. Paras. 30-33.

68.Defendant has not paid Plaintiff to date. Paras. 30-33.

69.Defendant breached the contract.




                                         8
      Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 9 of 16




                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

             a. Trial by jury;

             b. A finding that Defendant violated Plaintiff’s rights as set forth herein;

             c. Reinstatement or, in the alternate front pay;

             d. Full back pay plus interest, front pay, compensatory damages, punitive

                damages, reasonable attorney fees, and costs in accordance with the

                ADA, FMLA, and the FLSA; and

             e. Any other relief this Court deems proper and just.

Respectfully submitted this 18th day of May, 2021.

                                           THE KIRBY G. SMITH LAW FIRM, LLC

                                           s/Terrence D.W. John
                                           Terrence D.W. John
                                           Georgia Bar No. 894778
                                           Kirby G. Smith
                                           Georgia Bar No. 250119
                                           Attorneys for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 N. Shallowford Rd.
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
tdj@kirbygsmith.com



                                             9
    Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 10 of 16




                                 JURY DEMAND

      Plaintiff requests a jury trial on all questions of fact raised by this Complaint.



Respectfully submitted this 18th of May, 2021.

                                        THE KIRBY G. SMITH LAW FIRM, LLC

                                        s/Terrence D.W. John
                                        Terrence D.W. John
                                        Georgia Bar No. 894778
                                        Kirby G. Smith
                                        Georgia Bar No. 250119
                                        Attorneys for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
tdj@kirbygsmith.com




                                          10
    Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 11 of 16




                    FONT AND POINT CERTIFICATION

      The Undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).



Respectfully submitted this 18th of May, 2021.

                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Terrence D.W. John
                                      Terrence D.W. John
                                      Georgia Bar No. 894778
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorneys for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
tdj@kirbygsmith.com




                                        11
Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 12 of 16




                           EXHIBIT 1




                               12
                    Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 13 of 16
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Marcellus Rowe                                                                    From:      Atlanta District Office
       7104 Ashford Gables Drive                                                                    100 Alabama Street, S.W.
       Dunwoody, GA 30338                                                                           Suite 4R30
                                                                                                    Atlanta, GA 30303


       X                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                         Telephone No.

                                                Larry E. Satterwhite,Sr.
410-2020-00870                                  Investigator                                                                (404) 562-6855
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission
                                                                            Digitally signed by Derick Newton

                                           Derick Newton                    DN: cn=Derick Newton, o=ATDO, ou=EEOC,
                                                                            email=derick.newton@eeoc.gov, c=US
                                                                            Date: 2021.02.17 08:50:35 -05'00'
                                                                                                                     For   02-17-2021
Enclosures(s)                                                                                                                     (Date Mailed)
                                                                  Darrell E. Graham,
                                                                   District Director
cc:
           Elizabeth M. O'Neill                                                        Danielle Crafter
           Chief Counsel                                                               THE KIRBY G. SMITH LAW FIRM
           MARTA                                                                       4488 N. Shallowford Road, Suite 105
           2424 Piedmont Rd.                                                           Dunwoody, GA 30338
           6th Floor
           Atlanta, GA 30324
               Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 14 of 16
Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 15 of 16




Enclosures(s)


cc:
       Janki Patel
       MARTA
       2424 Piedmont Rd NE
       Atlanta, GA 30324
              Case 1:21-cv-02093-CAP-RDC Document 1 Filed 05/18/21 Page 16 of 16
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

  The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
  In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
  Only one major life activity need be substantially limited.
  With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
  An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
  An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
  An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
  “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
  The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
  A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
